DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/827,637 filed on 03/23/2020 have been examined.
The amendment filed on 12/17/2021 has been entered and fully considered.
Claims 1, 3-5, 7-8, 10-15, and 17-19 have been amended.
Claims 2, 9, and 16 have been canceled.
Claims 1, 3-8, 10-15, and 17-20 are pending in Instant Application.


Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claims 5, 12-13, and 19 have been fully considered and are persuasive. The previous claim objections to claims 5, 12-13, and 19 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 4 and 18 
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.
As per claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining a difference between the normal driving behavior and the current driving behavior exceeds a threshold; and performing one or more corrective actions to the transport based on the difference between the normal and the current driving behavior, wherein the one or more corrective actions comprise maneuvering by the transport off the road and contacting alternate transportation.
Claims 3-7 depend from claim 1, claims 10-14 depend from claim 8, and claims 17-20 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2011/0153532 – Provides a driving maneuver assisting apparatus and/or method that supplies a maneuver assisting information to a driver in accordance with a running state of vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662